Case 1:20-cv-01104-PLM-PJG ECF No. 37, PageID.1349 Filed 12/17/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


                                       MINUTES

CASE CAPTION: Michigan Restaurant & Lodging Association, et al v. Gordon


Case Number: 1:20-cv-1104
Date: December 17, 2020
Time: 1:37 p.m. – 2:03 p.m.
Place: Kalamazoo
Judge: Paul L. Maloney


APPEARANCES (via Zoom)

      Plaintiffs: Kelli M. Mulder and Peter B. Ruddell

      Defendant: Neil Anthony Giovanatti and Darrin F. Fowler

PROCEEDINGS

Nature of Hearing: Certification Hearing held; Certification issue taken under advisement;
Plaintiffs to file partial response to Defendant’s motion to dismiss by 12/21/2020




Court Reporter: Kathleen Thomas                    Case Manager: Amy Redmond
